Citation Nr: 1141065	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  07-22 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO denied entitlement to service connection for Hepatitis C.

In his July 2007 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge at the RO by videoconference.  A hearing was scheduled for a date in November 2009 and the Veteran was notified of the date and time of the hearing in an October 2009 letter; however he failed to appear for the scheduled hearing.  He has not explained his absence or requested to reschedule the hearing.  Thus, his appeal will be processed as if he withdrew the hearing request.  38 C.F.R. § 20.704(d) (2010).

In an August 2011 statement (VA Form 21-0820), the Veteran raised the issue of whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disability, to include posttraumatic stress disorder.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (c), (d) (2010).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

A June 2005 VA admission evaluation note reveals that the Veteran had tested positive for Hepatitis C in 2001 at "PVAMC."  Also, in his October 2006 claim, he reported that he had received treatment for Hepatitis C at the VA Medical Centers in Coatesville, Pennsylvania (VAMC Coatesville) and Philadelphia, Pennsylvania (VAMC Philadelphia).   

There are VA treatment records from VAMC Coatesville in the Veteran's claims file dated as recently as November 2006.  However, the earliest treatment records from this facility in the claims file are dated in June 2005 and the earliest treatment records from VAMC Philadelphia are dated in July 2004.  The most recent records from VAMC Philadelphia are dated in June 2005.  Thus, it appears as if they were may be additional relevant VA treatment records that have not yet been obtained.  VA has a duty to obtain any such relevant records.  38 U.S.C.A. § 5103A(b), (c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees, including VA treatment records.  Bell, 2 Vet. App. at 612-13.  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment for Hepatitis C from VAMC Coatesville prior to June 2005 and since November 2006, VAMC Philadelphia prior to July 2004 and since June 2005, and from any other sufficiently identified VA facility.

All efforts to obtain such records must be documented in the claims file.  If any such records are unavailable, the Veteran should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain the records, and any further action that may be taken concerning his claim, and he should be notified to submit any additional records that are in his possession.  All such notification must be documented in the claims file.

3.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

